White, J.,
dissenting.
Nebraska’s statute of repose for products liability actions separately classifies persons injured by a defective product more than 10 years after its purchase or lease and persons injured by a defective product less than 10 years after its purchase or lease. In the absence of provisions somehow relating the period of repose to the useful life of the product or discovery of the defect, the Legislature’s classification satisfies neither the special legislation provision of the Nebraska Constitution nor the Equal Protection Clause of the U.S. Constitution. See, Neb. Const, art. Ill, § 18; U.S. Const, amend. XIV.